DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11218971 B2 in view of Jeon et al. (US Publication 2020/0107277 A1). 
In regards to claim 1 of the present application, claim 1 of the US Patent reads on most of the limitations of claim 1.  Claim 1 recites K1 being 2 or 3; claim 1 of the US Patent recites K1 being greater than 1.  So the K1 of the US Patent reads on the K1 of the present application.
Claim 1 of the US Patent however does not teach the first bit field being transmitted through a physical layer dynamic signaling.
Jeon however teaches, transmitting power control adjustment command being transmitted using DCI format 0_1 (see paragraph 379).  The use of the DCI format reads on transmitted through a physical layer dynamic signaling.
Jeon and the US Patent both are directed to power management in wireless transmissions.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the DCI formats as taught by Jeon into the teachings of the US Patent.  The motivation to do so would be to reducing processing resources at the receiving end by allowing the use of efficient DCI format based on the requirements of the transmission.
Claim 2 of the US Patent reads on claim 2 of the present application.
Claim 3 of the US Patent reads on claim 3 of the present application.
Claim 4 of the US Patent reads on claim 4 of the present application.
Claim 5 of the US Patent reads on claim 5 of the present application.
Claim 6 of the US Patent reads on claim 6 of the present application.
Claim 7 of the US Patent reads on claim 7 of the present application.
Claim 8 of the US Patent reads on claim 8 of the present application.
Claim 9 of the US Patent reads on claim 9 of the present application.
Claim 10 of the US Patent reads on claim 10 of the present application.
Claim 11 of the US Patent reads on claim 11 of the present application.
Claim 12 of the US Patent reads on claim 12 of the present application.
In regards to claims 13-14 and 16 of the present application, the limitations of the parent claims are taught by the combination of the US Patent and Jeon as stated above.
However, the US Patent fails to teach, wherein the physical layer dynamic signaling transmitting the first bit field is one DCI, and a format of the DCI is a DIC Format 0_1, wherein the Q second-type bit field(s) include(s) only one second-type bit field corresponding to the first index and wherein the first signaling is an RRC signaling.
Jeon teaches, wherein the physical layer dynamic signaling transmitting the first bit field is one DCI, and a format of the DCI is a DIC Format 0_1 (For the PUSCH power control adjustment state for carrier f of serving cell c in PUSCH transmission period i, δ.sub.PUSCH,f,c (i=K.sub.PUSCH,l) may be a correction value, also may be referred to as a TPC command, and may be via a PDCCH transmission with one or more DCI formats (e.g., DCI format 0_0 or DCI format 0_1) that may schedule the PUSCH transmission period i on carrier f of serving cell c or jointly coded with other TPC commands in a PDCCH transmission with one or more DCI formats (e.g., DCI format 2_2) having CRC parity bits scrambled by a RNTI (e.g., TPC-PUSCH-RNTI) that may be received by the wireless device prior to the PUSCH transmission (see paragraph 379)); wherein the Q second-type bit field(s) include(s) only one second-type bit field corresponding to the first index (see paragraph 373; For j∈S.sub.J,a set of α.sub.f,c(j) values may be provided by (e.g., configured by, indicated by, etc.) a set of parameters (e.g., a higher layer parameter such as, for example, e.g., p0-pusch-alpha-set) and a respective index by a parameter (e.g., a higher layer parameter such as, for example, p0alphasetindex) for carrier f of serving cell c where the size of the set may be J−2 and may be indicated by a parameter (e.g., a higher layer parameter such as, for example, num-p0-alpha-sets)) and wherein the first signaling is an RRC signaling (see paragraph 129; A base station may send (e.g., transmit) higher layer signaling (e.g., RRC signaling) and/or a MAC CE comprising parameters related to the Rx beam setting of the wireless device for monitoring the PDCCH on one or more beam pair links; Signaling for beam indication for a PDCCH may comprise MAC CE signaling, RRC signaling, DCI signaling).
Jeon and the US Patent both are directed to power management in wireless transmissions.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the DCI formats as taught by Jeon into the teachings of the US Patent.  The motivation to do so would be to reducing processing resources at the receiving end by allowing the use of efficient DCI format based on the requirements of the transmission.
Claim 17 of the US Patent reads on claim 13 of the present application.
Claim 18 of the US Patent reads on claim 14 of the present application.
Claim 19 of the US Patent reads on claim 15 of the present application.
Claim 20 of the US Patent reads on claim 16 of the present application.
Allowable Subject Matter & Relevant Prior Art
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yoshimura et al. (US Publication 2020/0260475 A1) teaches, transmitting a HARQ-ACK on a PUCCH, wherein an index of a downlink reference signal quasi co-located (QCLed) with an antenna port of a downlink reference signal associated with the PDSCH is given based on a control resource set in which the PDCCH is detected (see paragraph 13) and transmitting a PDCCH including a DCI format used for scheduling of a PDSCH, and the PDSCH; and receiving a HARQ-ACK on a PUCCH, wherein an index of a downlink reference signal quasi co-located (QCLed) with an antenna port of a downlink reference signal associated with the PDSCH is given based on a control resource set in which the PDCCH is detected (see paragraph 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466